Agnew, J.
I concur in the judgment. While I agree that an ordinance, in the sense of a legislative act, is not within the province of the port wardens, I think an order to cleanse the docks is necessary, of which notice must be given. This notice is evidence of the order or regulation of the wardens, and being recited in the claim, is, under the law, primá facie evidence, and the judgment can be supported on this ground, the want of an order not being shown.
Thompson, C. J. — I concur with my brother Agnew.
Williams, J., dissented.